Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Forms S-8 (No. 333-170069, 333-170067, 333-163918, 333-160894, 333-158382, 333-157475 and 333-117481) of our report dated June 1, 2010 with respect to the audited consolidated financial statements of Augme Technologies, Inc. for the years ended February 28, 2010 and 2009. We also consent to the references to us under the heading “Experts” in such Registration Statements. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas May 13, 2011
